FIRST DIVISION
                                   DOYLE, C. J.,
                            PHIPPS, P. J., and BOGGS, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules/


                                                                         July 16, 2015




In the Court of Appeals of Georgia
 A15A0032. FIELDER et al. v. JOHNSON.

      PHIPPS, Presiding Judge.

      In May 2013, Samuel and Julie Fielder filed a petition under OCGA § 19-7-3

(commonly known as the Grandparent Visitation Statute),1 seeking visitation with the

minor child of their deceased daughter. The Fielders (hereinafter, the Grandparents)

named as defendant the child’s father, Kelly Johnson (hereinafter, the Father). He

filed a motion to dismiss the Grandparents’ action, arguing that they lacked standing.

The trial court granted the motion, and the Grandparents appeal. For reasons that

follow, we reverse.




      1
          See, e.g., Sheppard v. McCraney, 317 Ga. App. 91, 92 (730 SE2d 721)
(2012).
      In support of his motion to dismiss, the Father presented his affidavit detailing

this chronology of events that preceded the Grandparents’ action: (i) he and the

child’s mother were once married; (ii) upon their divorce, he was awarded sole

physical custody of the child; (iii) he married another woman; (iv) the child’s mother

died; then (v) his wife adopted the child in 2012. Additionally, the Father averred,

      At all times since [my wife] and I married, [the child] has lived with
      both of us and continues to do so today. At no time have [my wife] and
      I been separated. We are not presently separated. Presently, [the child],
      [my wife], and I live together . . . . Neither of us are incapacitated and
      neither of us has been or presently is incarcerated.


Citing those circumstances, the father argued that subsection (b) of the Grandparent

Visitation Statute, together with Kunz v. Bailey,2 made it clear that the Grandparents’

petition for visitation could not be sustained, given that it was filed as an original

action.

      In Kunz, biological grandparents filed an action seeking visitation with the

child born to their son.3 Prior to the action being filed, their son had terminated

(surrendered) his parental rights to the child, and the child’s mother had then married


      2
          290 Ga. 361 (720 SE2d 634) (2012).
      3
          Id.

                                          2
another man, who thereupon had adopted the child.4 Citing that the child lived with

them, the child’s mother and her husband moved to dismiss the grandparents’ action

as unsustainable given the plain language of OCGA § 19-7-3 (b).5

      The Supreme Court of Georgia concluded in Kunz that the parents’ position

was correct, setting forth the text of OCGA § 19-7-3 (b):

      Except as otherwise provided in this subsection, any grandparent shall
      have the right to file an original action for visitation rights to a minor
      child or to intervene in and seek to obtain visitation rights in any action
      in which any court in this state shall have before it any question
      concerning the custody of a minor child, a divorce of the parents or a
      parent of such minor child, a termination of the parental rights of either
      parent of such minor child, or visitation rights concerning such minor
      child or whenever there has been an adoption in which the adopted child
      has been adopted by the child’s blood relative or by a stepparent,
      notwithstanding the provisions of Code Section 19-8-19. This
      subsection shall not authorize an original action where the parents of the
      minor child are not separated and the child is living with both of the
      parents.6


The Kunz Court explained,

      4
          Id.
      5
          See id.
      6
          Id., quoting OCGA § 19-7-3 (b) (2011).

                                          3
      A plain reading of OCGA §19-7-3 (b) offers two avenues by which
      grandparents may seek court-sanctioned visitation rights to their
      grandchildren. They can (1) file an original action or they can (2)
      intervene in an existing court action. Grandparents may intervene in any
      action where custody of the grandchild is an issue; in the divorce of the
      parents or a parent; in the termination of rights case of either parent; in
      the termination of visitation rights of either parent; and in the adoption
      of the grandchild by a blood relative or by a stepparent. Also, by virtue
      of the limiting language in the last sentence of OCGA §19-7-3 (b),
      grandparents may only file an original action for visitation when the
      parents are separated and the child is not living with both parents. In
      keeping with our decision in Brooks v. Parkerson,[7] the statute does not
      otherwise allow grandparents, by court action, to intrude upon the
      “constitutionally protected interest of parents to raise their children.”8


In reaching its conclusion that the grandparents’ action (which had been filed as an

original action) should have been dismissed, the Kunz Court expressly rejected the


      7
        265 Ga. 189 (454 SE2d 769) (1995). Brooks adhered to well-established law:
“The U. S. Supreme Court has long recognized a constitutionally protected interest
of parents to raise their children without undue state interference. . . . Parents have
comparable interests under our state constitutional protections of liberty and privacy
rights. The right to the custody and control of one’s child is a fiercely guarded right
in our society and in our law. It is a right that should be infringed upon only under the
most compelling circumstances.” Id. at 191, 192 (2) (a) (citations and punctuation
omitted).
      8
        Kunz, supra at 362 (emphasis deleted; emphasis supplied), quoting Brooks,
supra at 191 (2) (a).

                                           4
grandparents’ argument that the term “parents,” as used in the statute, included only

biological parents (and, thus, not adoptive parents) of the child.9 Indeed, the Court

recited the principle that “language cannot be added to a statute by judicial decree.”10

Thus, the Kunz Court concluded, “Since [the mother’s husband] was the child’s

parent at the time [the grandparents] filed their original action for visitation . . . and

the child was living with [the mother and her husband] who were not separated, [the

grandparents] had no basis to file an original action for visitation under the statute.”11

      In the instant case, there is no dispute that the Grandparents filed an original

action; that is, the Grandparents did not intervene in either the divorce or the adoption

proceedings. In dismissing the Grandparents’ original action, the trial court reasoned,

      [The Grandparents] cannot simply ignore the fact that the Child was
      adopted by Stepmother . . . . The Child is living with two parents, her
      biological father and her adoptive mother; therefore, the [Grandparents]
      do not have standing to file a petition seeking court-ordered visitation
      and access.




      9
          Kunz, supra.
      10
       Id. at 362-363, citing In the Interest of T. C. D., 281 Ga. App. 517, 518 (636
SE2d 704) (2006).
      11
           Kunz, supra at 363.

                                            5
      On appeal, the Grandparents contend that the trial court erred in dismissing

their action. They point out that a few months after the Kunz decision, the General

Assembly amended the Grandparent Visitation Statute.12 Given such amendment, the

Grandparents maintain that they remain within “a group of protected people who the

legislature has intended to provide very specific rights.” Indeed, the statutory scheme

supports the Grandparents’ assertion.

      “The cardinal rule of statutory construction is to seek the intent of the

legislature, and language in one part of a statute must be construed in the light of the

legislative intent as found in the statute as a whole.”13 A court is required to “follow

the literal language of the statute unless it produces contradiction, absurdity or such

an inconvenience as to [e]nsure that the legislature meant something else. . . . The

court also considers the law as it existed before the statute was passed and identifies



      12
Ga. L. 2012, p. 860 (amending statute, effective May 1, 2012). The current
version of the Grandparent Visitation Statute, which version was analyzed by the trial
court in this case, contains a subsection (b) that is substantively identical to the
subsection (b) analyzed in Kunz. See generally Esasky v. Ford, 321 Ga. App. 891,
892, n. 1 (743 SE2d 550) (2013) (reiterating that because “amendments to the
grandparent visitation statute apply retroactively,” an appellate court will “analyze
the case [before it] under the current version of the law”).
      13
         In the Interest of N. M., 316 Ga. App. 649, 653 (1) (730 SE2d 127) (2012)
(citation and punctuation omitted).

                                           6
the mischief sought to be corrected.”14 Further, “[t]he General Assembly is presumed

to enact all statutes with full knowledge of the existing condition of the law and with

reference to it. The meaning and effect of a statute are to be determined in connection,

not only with the common law and the Constitution, but also with reference to other

statutes and decisions of the courts.”15

      “At common law grandparents had no legal right of visitation with their

grandchildren over the objections of the parents.”16 “The [Grandparent Visitation]

[S]tatute was enacted to provide a mechanism for courts to grant a grandparent

visitation rights with his or her minor grandchild, where . . . a child’s parent

objects.”17 When the Grandparent Visitation Statute was analyzed in Kunz, the Court

concluded that dismissal of the grandparents’ action there was the proper outcome,18




      14
        Ga. Power Co. v. Monroe County, 284 Ga. App. 707, 709 (644 SE2d 882)
(2007) (punctuation omitted).
      15
       Summerlin v. Ga. Pines Community Svc. Board, 286 Ga. 593, 594 (2) (690
SE2d 401) (2010) (citation and punctuation omitted).
      16
           Brooks, supra at 190, n. 2 (citation omitted).
      17
           Sheppard, supra (citation and punctuation omitted).
      18
           Kunz, supra at 363.

                                            7
because the grandparents had not complied with subsection (b),19 and as the Court

determined, “the statute [did] not otherwise allow grandparents, by court action, to

intrude upon the constitutionally protected interest of parents to raise their

children.”20 When the General Assembly amended the Grandparent Visitation Statute

within months of the Kunz decision, among other things it added was subsection (d),

which provision the Grandparents in this case specifically relied upon in responding

to the Father’s argument that they lacked standing because they had not complied

with subsection (b). In its entirety, OCGA § 19-7-3 (d) provides,

      Notwithstanding the provisions of subsections (b) and (c) of this Code
      section, if one of the parents of a minor child dies, is incapacitated, or
      is incarcerated, the court may award the parent of the deceased,
      incapacitated, or incarcerated parent of such minor child reasonable
      visitation to such child during his or her minority if the court in its
      discretion finds that such visitation would be in the best interests of the
      child. The custodial parent’s judgment as to the best interests of the
      child regarding visitation shall be given deference by the court but shall
      not be conclusive.21




      19
           Id.
      20
           Id. at 362 (citation and punctuation omitted).
      21
           (Emphasis supplied.)

                                            8
      Quite explicitly, the language italicized above eliminates the provisions of

subsections (b) and (c) from impeding an award of reasonable visitation to

individuals particularly designated by subsection (d). Moreover, applying the literal

language – “[n]otwithstanding the provisions of subsections (b) and (c)” – produces

no contradiction, absurdity or such an inconvenience as to ensure that the legislature

meant something else. And as the Grandparents are “the parent[s] of the deceased .

. . parent of such minor child,” they fall within the ambit of subsection (d).

      In determining that subsection (d) was nevertheless inapplicable, the trial court

reasoned, “OCGA § 19-7-3 (d) applies where one parent is dead . . . , resulting in a

single parent situation and then, and only then, allows grandparents to petition for

visitation with the child.” We discern no such legislative intent. Nothing in the plain

language of subsection (d) explicitly limits its application to that circumstance. And

although the final sentence of subsection (d) references “[t]he custodial parent,” a

longstanding rule of statutory construction is that “[t]he singular or plural number




                                          9
each indicates the other, unless the other is expressly excluded.”22 The legislature has

made no express exclusion.

      Given the foregoing, the dismissal of the Grandparents’ action on the ground

that the Grandparents lacked standing for failing to comply with OCGA § 19-7-3 (b)

was error.

      Judgment reversed. Doyle, C. J., and Boggs, J., concur.




      22
         OCGA § 1-3-1 (d) (6). See generally Sanborn v. Farley, 192 Ga. App. 376,
377 (385 SE2d 6) (1989) (describing the rule of statutory construction contained in
OCGA § 1-3-1 (d) (6) as “the singular ordinarily includes the plural”) (citation
omitted); Herndon v. Jones County, 18 Ga. App. 523-524 (89 S.E. 1047) (1916)
(noting that prescribed for the construction of statutory enactments is the rule that
“the singular or plural number shall each include the other, unless expressly
excluded”).

                                          10